                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,
      v.                                                      Case No. 21-CR-25

STEVEN R. BRANDENBURG,

                  Defendant.
______________________________________________________________________________
   UNITED STATES’ NOTICE OF ADDITIONAL VICTIM IMPACT STATEMENTS
______________________________________________________________________________

      The United States of America, by and through its undersigned attorneys, hereby

respectfully submits this Notice Of Additional Victim Impact Statements, in anticipation

of a hearing regarding Defendant Brandenburg’s custodial status in the above-captioned

matter. By way of context:

      1.      Victims of federal crimes are afforded the “right to be reasonably heard at

      any public proceeding in the district court involving [the] release” of an associated

      federal defendant, 18 U.S.C. §§ 3771(a)(4);

      2.      Last night, the United States submitted a memorandum in support of its

      anticipated request that Defendant be remanded into custody after his change-of-

      plea hearing, [9];

      3.      Since that memorandum was filed, the United States has received two

      additional victim impact statements, attached here as Exhibits 4 and 5; and,




           Case 2:21-cr-00025-BHL Filed 02/09/21 Page 1 of 2 Document 10
4.      The United States respectfully requests that the Court consider Exhibits 4

and 5 as it weighs the prospect of Defendant’s detention.

Dated at Milwaukee, Wisconsin, this 9th day of February, 2021.

                                  Respectfully submitted,

                                  MATTHEW D. KRUEGER
                                  United States Attorney

                            By:   s/ Kevin Knight
                                  Kevin C. Knight
                                  Assistant United States Attorney
                                  Office of the United States Attorney
                                  Eastern District of Wisconsin
                                  517 East Wisconsin Avenue, Room 530
                                  Milwaukee, Wisconsin 53202
                                  Telephone: (414) 297-1727
                                  kevin.knight@usdoj.gov

                                  Ross S. Goldstein
                                  Senior Litigation Counsel
                                  United States Department of Justice
                                  Consumer Protection Branch
                                  P.O. Box 386
                                  Washington, D.C. 20044
                                  Telephone: (202) 353-4218
                                  ross.goldstein@usdoj.gov

                                  Rachel E. Baron
                                  Trial Attorney
                                  United States Department of Justice
                                  Consumer Protection Branch
                                  P.O. Box 386
                                  Washington, D.C. 20044
                                  Telephone: (202) 598-7719
                                  rachel.e.baron@usdoj.gov




                                     2

     Case 2:21-cr-00025-BHL Filed 02/09/21 Page 2 of 2 Document 10
